Citation Nr: 1046411	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus with triple arthrodesis, left foot, 
recurrent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his son


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The  issue of entitlement to service connection for a left 
ankle disability, to include as secondary to bilateral pes 
planus with triple arthrodesis, left foot, recurrent, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
REFERRED to the AOJ for appropriate action.  

The Veteran served on active duty from March 1955 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2006  rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  
Jurisdiction over the Veteran's claims file now lies with the 
Montgomery, Alabama RO.

In August 2010 the Veteran was afforded a Travel Board hearing.  
A transcript of the testimony offered at this hearing has been 
associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In October 2006 the Veteran was last afforded a VA examination of 
the feet.  This examination resulted in an impression of 
bilateral pes planus with moderate impairment and left ankle 
arthrodesis.  Evaluation of the feet showed marked eversion, as 
well as a C-shaped scar on the left foot, extending from the 
dorsal foot to under the lateral malleolus, approximately 18 cm. 
in length.  Under the left lateral malleolus the foot had a 9 cm. 
scar.  The Veteran was particularly tender to the insteps.  He 
used a cane to assist in ambulation and reported difficulty 
walking or standing for extended periods of time.  He reported 
constant unsteadiness.  

Of record is a May 2007 VA podiatry note.  This note documents 
that the Veteran then presented for follow up of left ankle pain 
and that he had recently begun using a Richie brace.  The Veteran 
reported little relief of his left ankle pain, as well as pain on 
the top and bottom of the foot.  There was pain to palpation of 
the plantar aspect of the left foot.  

In April 2009 the Veteran's wife submitted a letter on the 
Veteran's behalf.  In this letter, she related that the Veteran 
was given a brace to wear during a routine checkup and that the 
ankle had gotten worse and remained swollen.  She related that 
the Veteran was almost unable to walk.  

In August 2010 the Veteran was provided a Travel Board hearing.  
At this hearing, the Veteran testified that without the use of a 
walker, he was unable to ambulate.  He reported problems with 
balance and stumbling due to his feet.  He testified that he felt 
that his bilateral pes planus with triple arthrodesis, left foot, 
recurrent, had worsened since his VA examination about 4 years 
prior.  He requested further examination.  

Given that since the October 2006 VA examination the Veteran has 
begun to use a Richie brace and walker, and he has reported that 
his condition has increased in severity since then, it appears 
that the Veteran's bilateral pes planus with triple arthrodesis, 
left foot, recurrent may have increased in severity.  When it is 
indicated that the severity of a service-connected disability has 
increased since the most recent rating examination, an additional 
examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Because the record indicates 
that the severity of the symptomatology associated with the 
Veteran's bilateral pes planus with triple arthrodesis, left 
foot, recurrent may have increased in severity, remand for a VA 
examination is necessary.





Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination, to include a complete 
physical examination and interview of the 
Veteran, in order to determine the current 
severity of his service-connected bilateral 
pes planus with triple arthrodesis, left 
foot, recurrent.  Any tests deemed necessary 
should be conducted, and all clinical 
findings should be reported in detail.  

The examination report should specifically 
state the degree of disability present in the 
Veteran's both feet and his current range of 
motion (to the extent applicable).  The 
clinician should also discuss how the 
Veteran's disability impacts his daily 
activities of living. The extent of any pain, 
incoordination, weakened movement and excess 
fatigability on use should be described.  To 
the extent possible, the functional 
impairment due to pain, incoordination, 
weakened movement, and excess fatigability on 
use should be assessed in terms of additional 
degrees of limitation of motion.  

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

2.  Schedule the Veteran for an appropriate 
VA examination, to include a complete 
physical examination and interview of the 
Veteran, to ascertain the extent and severity 
of any surgical scarring associated with his 
service-connected bilateral pes planus with 
triple arthrodesis, left foot.  All required 
tests should be performed.  In accordance 
with the latest Automated Medical Information 
Exchange (AMIE) worksheet for dermatological 
disorders, the examiner is to provide a 
detailed review of the history, current 
complaints, and the nature and extent of any 
scarring associated with the Veteran's 
bilateral pes planus with triple arthrodesis, 
left foot, recurrent.  All applicable 
diagnoses must be fully set forth.  The 
claims folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

3.  The Veteran must be advised of the 
importance of reporting to the scheduled VA 
examinations and of the possible adverse 
consequences, to include the denial of his 
claim, of failing to so report.  See 
38 C.F.R. § 3.655 (2010).

4.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

